Exhibit 10.2

THE ALTRIA GROUP, INC.
2010 PERFORMANCE INCENTIVE PLAN


DEFERRED STOCK AGREEMENT
FOR ALTRIA GROUP, INC. COMMON STOCK
(January 28, 2014)


ALTRIA GROUP, INC. (the "Company"), a Virginia corporation, hereby grants to the
employee identified in the 2014 Deferred Stock Award section of the Award
Statement (the "Employee") under the Altria Group, Inc. 2010 Performance
Incentive Plan (the "Plan") a Deferred Stock Award (the "Award") dated January
28, 2014 (the “Award Date”), with respect to the number of shares of the Common
Stock of the Company (the "Common Stock") set forth in the 2014 Deferred Stock
Award section of the Award Statement (the "Deferred Shares"), all in accordance
with and subject to the following terms and conditions of this Deferred Stock
Agreement (the “Agreement”):


1.    Condition to Award. As applicable and in the sole discretion of the
Company or its delegate, this Award may be contingent on, and in consideration
of, the execution of a Confidentiality and Non-Competition Agreement by the
Employee. In the event the Employee is required to execute a Confidentiality and
Non-Competition Agreement, the Company or its delegate will so notify the
Employee prior to issuance of the Award. If the Employee does not execute the
Confidentiality and Non-Competition Agreement within a reasonable time frame
established by the Company or its delegate, but no later than 90 days after the
Award Date, this Agreement will be null and void with respect to the Employee
and the Employee will forfeit any and all rights to the Award.    


2.    Restrictions. Subject to Section 1 above and Section 3 below, the
restrictions on the Deferred Shares shall lapse and the Deferred Shares shall
vest on the vesting date set forth in the 2014 Deferred Stock Award section of
the Award Statement (the "Vesting Date"), provided that the Employee remains an
employee of the Company (or a subsidiary or affiliate) during the entire period
commencing on the Award Date and ending on the Vesting Date.


3.    Termination of Employment Before Vesting Date. In the event of the
termination of the Employee's employment with the Company (and with all
subsidiaries and affiliates of the Company) prior to the Vesting Date due to
death, Disability or Normal Retirement, the restrictions on the Deferred Shares
shall lapse and the Deferred Shares shall become fully vested on the date of
such termination of employment.


If the Employee's employment with the Company (and with all subsidiaries and
affiliates of the Company) is terminated for any reason other than death,
Disability, or Normal Retirement prior to the Vesting Date, the Employee shall
forfeit all rights to the Deferred Shares immediately after termination of
employment. Notwithstanding the foregoing, the Compensation Committee of the
Board of Directors of the Company (the “Compensation Committee”) may, in its
sole discretion, waive the restrictions on, and the vesting requirements for,
the Deferred Shares.


4.    Voting and Dividend Rights. The Employee does not have the right to vote
the Deferred Shares or receive dividends prior to the date, if any, such
Deferred Shares are paid to the Employee in the form of Common Stock pursuant to
the terms hereof. However, unless otherwise determined by the Compensation
Committee, the Employee shall receive cash payments (less applicable withholding
taxes) in lieu of dividends otherwise payable with respect to shares of Common
Stock equal in number to the Deferred Shares that have not been forfeited, as
such dividends are paid.


5.    Transfer Restrictions. This Award and the Deferred Shares are
non-transferable and may not be assigned, hypothecated or otherwise pledged and
shall not be subject to execution, attachment or similar process. Upon any
attempt to effect any such disposition, or upon the levy of any such process,
the Award shall immediately become null and void and the Deferred Shares shall
be forfeited. These restrictions shall not apply, however, to any payments
received pursuant to Section 8 below. If the Employee is a resident of Canada,
the Employee acknowledges that the shares of Common Stock that the



--------------------------------------------------------------------------------




Employee receives on the Vesting Date are subject to a restriction on the first
trade under Canadian securities laws.  As a result, the Employee acknowledges
that any first trade of such shares of Common Stock must be made (i) through an
exchange, or a market, outside of Canada, (ii) to a person or company outside of
Canada or (iii) otherwise in compliance with applicable Canadian securities
laws.


6.    Withholding Taxes. The Company is authorized to satisfy the actual minimum
statutory withholding taxes arising from the granting, vesting, or payment of
this Award, as the case may be, by deducting the number of Deferred Shares
having an aggregate value equal to the amount of withholding taxes due from the
total number of Deferred Shares awarded, vested, paid, or otherwise becoming
subject to current taxation. The Company is also authorized to satisfy the
actual withholding taxes arising from the granting or vesting of this Award, or
hypothetical withholding tax amounts if the Employee is covered under a Company
tax equalization policy, as the case may be, by the remittance of the required
amounts from any proceeds realized upon the open-market sale of the Common Stock
received in payment of vested Deferred Shares by the Employee. Deferred Shares
deducted from this Award in satisfaction of actual minimum statutory withholding
tax requirements shall be valued at the Fair Market Value of the Common Stock
received in payment of vested Deferred Shares on the date as of which the amount
giving rise to the withholding requirement first became includible in the gross
income of the Employee under applicable tax laws.


7.    Death of Employee. If any of the Deferred Shares shall vest upon the death
of the Employee, any Common Stock received in payment of the vested Deferred
Shares shall be registered in the name of the estate of the Employee except
that, to the extent permitted by the Compensation Committee, if the Company
shall have received in writing a beneficiary designation, the Common Stock shall
be registered in the name of the designated beneficiary.


8. Payment of Deferred Shares. Each Deferred Share granted pursuant to this
Award represents an unfunded and unsecured promise of the Company to issue to
the Employee, on or as soon as practicable after the date the Deferred Share
becomes fully vested pursuant to Section 2 or 3 and otherwise subject to the
terms of this Agreement, the value of one share of the Common Stock. Except as
otherwise expressly provided in the 2014 Deferred Stock Award section of the
Award Statement and subject to the terms of this Agreement, such issuance shall
be made to the Employee (or, in the event of his or her death to the Employee’s
estate or beneficiary as provided above) in the form of Common Stock as soon as
practicable following the full vesting of the Deferred Share pursuant to Section
2 or 3.


9.    Special Payment Provisions. Notwithstanding anything in this Agreement to
the contrary, if the Employee will become eligible for Normal Retirement (a) for
Deferred Shares with a Vesting Date between January 1 and March 15, before the
calendar year preceding the Vesting Date and (b) for Deferred Shares with a
Vesting Date after March 15, before the calendar year in which such Vesting Date
occurs, then the Deferred Shares will be subject to the following provisions. If
the Employee is a “specified employee” within the meaning of section 409A of the
Internal Revenue Code and the regulations thereunder (“Code section 409A”), any
payment of Deferred Shares under Section 8 that is on account of his separation
from service shall be delayed until six months following such separation from
service. In the event of a “Change in Control” under section 6(b) of the Plan
that is not also a “change in control event” with the meaning of Treas. Reg.
§1.409A-3(i)(5)(i), the Deferred Shares shall become fully vested pursuant to
section 6(a) of the Plan, but shall not be paid upon such Change in Control as
provided by section 6(a) of the Plan, and shall instead be paid at the time the
Deferred Shares would otherwise be paid pursuant to this Agreement. References
to termination of employment and separation from service in this Agreement shall
be interpreted as references to a separation from service, within the meaning of
Code section 409A, with the Company and all of its subsidiaries and affiliates
treated as a single employer under Code section 409A. This Agreement shall be
construed in a manner consistent with Code section 409A.


10.    Board Authorization in the Event of Restatement. Notwithstanding anything
in this Agreement to the contrary, if the Board of Directors of the Company or
an appropriate Committee of the Board determines that, as a result of a
restatement of the Company’s financial statements, an Employee has received
greater compensation in connection with the Award than would been received
absent the

2



--------------------------------------------------------------------------------




incorrect financial statements, the Board or Committee, in its discretion, may
take such action with respect to this Award as it deems necessary or appropriate
to address the events that gave rise to the restatement and to prevent its
recurrence. Such action may include, to the extent permitted by applicable law,
causing the full or partial cancellation of this Award and, with respect to
Deferred Shares that have vested, requiring the Employee to repay to the Company
the full or partial Fair Market Value of the Award determined at the time of
vesting, and the Employee agrees by accepting this Award that the Board or
Committee may make such a cancellation, impose such a repayment obligation, or
take other necessary or appropriate actions in such circumstances.


11.    Other Terms and Definitions. The terms and provisions of the Plan (a copy
of which will be furnished to the Employee upon written request to the Office of
the Corporate Secretary, Altria Group, Inc., 6601 West Broad Street, Richmond,
Virginia 23230) are incorporated herein by reference. To the extent any
provision of this Award is inconsistent or in conflict with any term or
provision of the Plan, the Plan shall govern. Capitalized terms not otherwise
defined herein have the meaning set forth in the Plan. Subject to the provisions
of section 6(a) of the Plan, in the event of any merger, share exchange,
reorganization, consolidation, recapitalization, reclassification, distribution,
stock dividend, stock split, reverse stock split, split-up, spin-off, issuance
of rights or warrants or other similar transaction or event affecting the Common
Stock after the date of this Award, the Board of Directors of the Company is
authorized, to the extent it deems appropriate, to make adjustments to the
number and kind of shares of stock subject to this Award, including the
substitution of equity interests in other entities involved in such
transactions, to provide for cash payments in lieu of Deferred Shares, and to
determine whether continued employment with any entity resulting from such a
transaction will or will not be treated as continued employment with the Company
or any subsidiary or affiliate, in each case subject to any Board or
Compensation Committee action specifically addressing any such adjustments, cash
payments, or continued employment treatment.


For purposes of this Agreement, (a) the term “Disability” means a disability
that entitles the Employee to benefits under the applicable long-term disability
insurance program of the Company or any subsidiary or affiliate of the Company,
and (b) the term “Normal Retirement” means retirement from active employment
with the Company and any subsidiary or affiliate of the Company following
attainment of both age 65 and completion of five years of service with the
Company, its subsidiaries, and its affiliates. Generally, for purposes of this
Agreement, (x) a “subsidiary” includes only any company in which the Company,
directly or indirectly, has a beneficial ownership interest of greater than 50
percent and (y) an “affiliate” includes only any company that (A) has a
beneficial ownership interest, directly or indirectly, in the Company of greater
than 50 percent or (B) is under common control with the Company through a parent
company that, directly or indirectly, has a beneficial ownership interest of
greater than 50 percent in both the Company and the affiliate.


IN WITNESS WHEREOF, this Deferred Stock Agreement has been duly executed as of
January 28, 2014.


 
ALTRIA GROUP, INC.
 






 
 
By:
W. Hildebrandt Surgner, Jr.
Corporate Secretary






3

